1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTOINE DESHAWN BARNES,                        )   Case No.: 1:20-cv-00390-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DENYING MOTION TO PROCEED IN
13          v.                                          FORMA PAUPERIS
                                                    )
14                                                  )   (ECF No. 2)
     BLACKBURN, et al.,
                                                    )
15                                                  )   ORDER DIRECTING CLERK OF COURT TO
                    Defendants.                     )   FORWARD ORDER TO SHERIFF OF KINGS
16                                                  )   COUNTY JAIL
                                                    )
17                                                  )   ORDER DIRECTING PLAINTIFF TO FILE A
                                                    )   COMPLETED APPLICATION TO PROCEED IN
18                                                  )   FORMA PAUPERIS OR PAY FILING FEE
                                                    )
19
                                                    )
20                                                  )

21          Plaintiff Antoine Deshawn Barnes is a county jail inmate proceeding pro se in this civil rights

22   action pursuant to 42 U.S.C. § 1983.

23          On March 6, 2020, Plaintiff filed the instant complaint, along with a motion to proceed in

24   forma pauperis in the United States District Court for the Eastern District of California, Sacramento

25   Division.

26          On March 17, 2020, the action was transferred to this Court. (ECF No. 4.)

27   ///

28   ///

                                                        1
1            Plaintiff’s application to proceed in forma pauperis is incomplete. There is no certified copy of

2    Plaintiff’s trust account statement for the past six months attached to the application as the instructions

3    require, nor is the certificate portion of the form dated, signed, or filled-out by an authorized officer of

4    the penal institution. Plaintiff must submit a completed form, including a certified copy of his trust

5    account statement, if he wishes for the application to be considered.

6            On the form application, in the portion available for the signature of an authorized officer of

7    the institution where Plaintiff is incarcerated, Plaintiff has written “Refuse to Sign. Conflict of

8    Interest.” (ECF No. 2, at p. 2.) The Court construes the notation as an indication that Plaintiff was

9    unable to obtain a signature from an officer at the Kings County Jail in Hanford, California, where

10   Plaintiff is currently housed, for his in forma pauperis application.

11           In light of Plaintiff’s apparent difficulties in obtaining an authorized signature on the form

12   application and copy of his inmate trust statement, the Court will forward a copy of this order to

13   appropriate staff at the Kings County Jail.

14           Accordingly, it is HEREBY ORDERED that:

15           1.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

16   prejudice;

17           2.      The Clerk of Court is directed to forward a copy of this order and Plaintiff’s motion

18   (ECF No. 2), to the Sheriff of the Kings County Jail in Hanford, California, that the appropriate person

19   might be aware of the difficulty Plaintiff is experiencing in obtaining the information necessary to

20   complete his application to proceed in forma pauperis;

21           3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file the

22   attached application to proceed in forma pauperis, completed and signed, including a certified copy of

23   his trust account statement for the past six months, or in the alternative, pay the $400.00 initial filing

24   fee for this action;

25           4.      No extension of time will be granted absent a showing of good cause; and

26   ///

27   ///

28   ///

                                                           2
1             5.      The failure to comply with this order will result in dismissal of this action without

2    prejudice.

3
4    IT IS SO ORDERED.

5    Dated:        March 17, 2020
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
